         Case 3:19-cv-02165-MEM-DB Document 16 Filed 05/11/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 QUINCY B. JONES,                        :

         Petitioner                      :     CIVIL ACTION NO. 3:19-2165

    v.                                   :          (JUDGE MANNION)

 WARDEN, GENE BEASLEY,                   :

         Respondent                      :


                                    ORDER

         For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

         1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED
            for lack of jurisdiction.

         2. The Clerk of Court is directed to CLOSE this case.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

DATE: May 11, 2020
19-2165-01-Order
